              Case 15-40315-KKS     Doc 130    Filed 05/06/20   Page 1 of 4




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION
In re:

         STEVEN EUGENE ALLEN,                         Case No.: 4:15-bk-40315-KKS
                                                      Chapter 7
          Debtor.
_________________________________________________________________

             ORDER APPROVING SALE, AS MODIFIED (Doc. 111)

         This matter came before the Court on April 28, 2020, on the Trustee’s Notice

of Sale (Doc. 111) (the “Sale Notice”) filed pursuant to this Court’s Order Granting

Trustee’s Motion for Entry of an Order (A) Approving Competitive Bidding and

Sale Procedures; (B) Scheduling a Date to Conduct Hearing to Consider Final

Approval of Sale; and (C) Granting Related Relief, as Modified (Doc. 107) (the

“Bidding Order”). The Sale Notice concerns a minority 15% transferrable interest in

a Florida limited liability company, SEA Developers, LLC.

         The Trustee has proffered that she has provided good and sufficient notice of

the Bidding Order and the Sale Notice. The Trustee further proffered that one

Qualified Bid from SEA Developers, LLC, was received at any time under

Paragraph 3.c. of the Bidding Order. Additionally, the Trustee proffered that no

objections were received within the time period prescribed under Paragraph 5 of the

Bidding Order, or at any time thereafter, and the Court considers the matter

unopposed.


                                           1
            Case 15-40315-KKS      Doc 130    Filed 05/06/20   Page 2 of 4




      Consistent with the Trustee’s presentation at the status hearing held on April

16, 2020, Doc. 127, the Trustee proffered that a telephonic auction was held between

the bidding parties. The Trustee proffered the bidding history, including the

telephonic auction between the prevailing bidder, Partnership Liquidity Investors V,

LLC, and SEA Developers, LLC and that the highest and best offer was $70,500.00.

The Trustee has designated SEA Developers, LLC as a “Back-Up Bidder” under

paragraph 3.d.iv. of the Bidding Order. Finally, the Trustee proffered that a

transcription of the telephonic auction was taken but that production of the transcript

was unnecessary in the absence of objection to the conduct of the sale.

      In accordance with paragraph 3.e. of the Bidding Order, the Court makes the

following findings. First, the prevailing bidder has acted in good faith within the

meaning of section 363(m) of the Bankruptcy Code. Further, the sale offer advanced

by the Trustee (Doc. 80-1) was negotiated, proposed and entered into by the parties

without collusion, in good faith and from arm's length bargaining positions. Finally,

the prevailing bid represents a fair market value for the LLC transferable interest.

      It is ORDERED:

      1.     The sale described by the Trustee’s Notice of Sale (Doc. 111),

incorporating the offer (Doc. 80-1) from Partnership Liquidity Investors V, LLC, as

modified by the winning bid amount at the auction authorized by paragraph 3.d. of

the Bidding Order (Doc. 107), is APPROVED. The Trustee is authorized to take all


                                          2
            Case 15-40315-KKS        Doc 130    Filed 05/06/20   Page 3 of 4




actions necessary and appropriate to consummate the sale with the prevailing bidder,

Partnership Liquidity Investors V, LLC, or backup bidder, SEA Developers, LLC,

if necessary.

      2.        The offer and transactions contemplated in the Notice of Sale may be

specifically enforced against and binding upon, and not subject to rejection or

avoidance by, the Debtor or Trustee.

      3.        The prevailing bidder shall not assume any of the guaranties or

indemnities given in connection with the loans to the real property, companies, or

partnerships and shall not succeed to any obligations of the Debtor or the Trustee,

except as expressly provided in the Bidding Order.

      4.        In the event that the sale to Partnership Liquidity Investors V, LLC is

closed as provided in paragraph 3.f. of the Bidding Order, the Trustee is authorized

to return the Bidder Deposit of SEA Developers, LLC in accordance with paragraph

3.h. of the Bidding Order.




                                            3
            Case 15-40315-KKS      Doc 130     Filed 05/06/20   Page 4 of 4




      5.     This Court retains jurisdiction to resolve any controversy or claim

arising out of or relating to the offer, notice of sale, or consummation of the sale.



                             May 6, 2020
      DONE AND ORDERED on _________________________________.




                                           KAREN K. SPECIE
                                           United States Bankruptcy Judge



Order Prepared by: Trevor A. Thompson, Esq.
Attorney for Trustee, Theresa M. Bender


Attorney Trevor A. Thompson is directed to serve a copy of this order on interested
parties and file a certificate of service within 3 business days of entry of the order.




                                           4
